                                             Case 5:21-cv-02851-NC Document 20 Filed 08/17/21 Page 1 of 5




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10        ANDY NGUYEN,
                                                                                        Case No. 21-cv-02851-NC
                                  11                   Plaintiff,
                                                                                        ORDER GRANTING
                                                 v.
Northern District of California




                                  12                                                    DEFENDANT’S MOTION TO
 United States District Court




                                                                                        DISMISS WITH LEAVE TO
                                  13        LOUIS DEJOY,                                AMEND
                                  14                   Defendant.                       Re: ECF 10
                                  15
                                  16           Plaintiff Andy Nguyen is suing Defendant United States Postmaster General Louis
                                  17   Dejoy for failing to properly pay him at the end of his employment with the United States
                                  18   Post Office. Nguyen alleges violations of the Fair Labor Standards Act and the California
                                  19   Labor Code. Dejoy moves to dismiss the complaint on the grounds that this Court lacks
                                  20   jurisdiction to hear the claims and on the grounds that the complaint failed to state a claim
                                  21   for violation of the FLSA. After considering the briefing and reviewing the complaint, the
                                  22   Court GRANTS the motion to dismiss but also GRANTS Nguyen leave to amend.
                                  23   I.      BACKGROUND
                                  24           According to the complaint, Nguyen worked at the Willow Glen Post Office in San
                                  25   Jose, California for three-and-a-half years. ECF 1 at 3, 4. During his time at Willow Glen,
                                  26   he was salaried at $45,871 per year. Id. at 4. Nguyen left his role on October 5, 2019. Id.
                                  27   at 3. Upon his departure, Nguyen expected to receive all of his remaining benefits and
                                  28   direct deposits, but he never received his final check for $4,639.49. Id. at 4, 3. Nguyen
                                             Case 5:21-cv-02851-NC Document 20 Filed 08/17/21 Page 2 of 5




                                  1    contacted the USPS Accounting Service Center for support and discovered that the check
                                  2    was cashed at an ATM machine. Id. at 3-4 He reported the lost and cashed check to the
                                  3    San Jose Police Department, and contacted USPS Human Resources Department, the
                                  4    Willow Glen Human Resources Department, and the USPS Accounting Service Center
                                  5    seeking a replacement check for the suspected forgery. Id. at 4. The agencies denied his
                                  6    claims without explanation. Id.
                                  7            On April 8, 2021, Nguyen brought suit against Dejoy to recover his final check. Id.
                                  8    On July 16, 2021, Dejoy moved to dismiss the complaint for lack of jurisdiction and
                                  9    failure to state a claim. ECF 10. When Nguyen did not file a response by July 30, 2021,
                                  10   the Court ordered an extension of the deadline to August 9, 2021. ECF 15. Nguyen filed
                                  11   an opposition on August 6, 2021. ECF 17. On August 13, 2021, Dejoy filed a reply. ECF
                                       19. All parties have consented to the jurisdiction of a magistrate judge under 28 U.S.C.
Northern District of California




                                  12
 United States District Court




                                  13   § 636(c). ECF 5; ECF 12.
                                  14   II.     LEGAL STANDARD
                                  15           A.    12(b)(1): Lack of Jurisdiction
                                  16           Federal courts are courts of limited jurisdiction and are presumptively without

                                  17   jurisdiction. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

                                  18   Federal Rule of Civil Procedure 12(b)(1) allows a defendant to move to dismiss a claim for

                                  19   lack of subject-matter jurisdiction. Fed. R. Civ. P. 12(b)(1). It is the plaintiff’s burden to

                                  20   establish the existence of subject matter jurisdiction in response to a 12(b)(1) motion. See

                                  21   Kingman Reef Atoll Inv., LLC v. U.S., 541 F.3d 1189, 1197 (9th Cir. 2008).

                                  22           “The United States may not be sued without its consent and the existence of consent

                                  23   is a prerequisite for jurisdiction.” U.S. v. Mitchell, 463 U.S. 206, 212 (1983). In order for

                                  24   a federal court to exercise jurisdiction over a suit against the United States, the court “must

                                  25   have ‘a clear statement from the United States waiving sovereign immunity, together with

                                  26   a claim falling within the terms of the waiver.’” Jachetta v. U.S., 653 F.3d 898, 903 (9th

                                  27   Cir. 2011) (citing U.S. v. White Mountain Apache Tribe, 537 U.S. 465, 472 (2003).

                                  28
                                                                                      2
                                              Case 5:21-cv-02851-NC Document 20 Filed 08/17/21 Page 3 of 5



                                                B.     12(b)(6): Failure to State a Claim
                                  1
                                                A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                  2
                                       sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “To
                                  3
                                       survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as
                                  4
                                       true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
                                  5
                                       662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). When
                                  6
                                       reviewing a 12(b)(6) motion, a court “must accept as true all factual allegations in the
                                  7
                                       complaint and draw all reasonable inferences in favor of the non-moving party.” Retail
                                  8
                                       Prop. Trust v. United Bd. of Carpenters & Joiners of Am., 768 F.3d 938, 945 (9th Cir.
                                  9
                                       2014). A court, however, need not accept as true “allegations that are merely conclusory,
                                  10
                                       unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Secs.
                                  11
                                       Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). A claim is facially plausible when it “allows
Northern District of California




                                  12
 United States District Court




                                       the court to draw the reasonable inference that the defendant is liable for the misconduct
                                  13
                                       alleged.” Id. If a court grants a motion to dismiss, leave to amend should be granted
                                  14
                                       unless the pleading could not possibly be cured by the allegation of other facts. Lopez v.
                                  15
                                       Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).
                                  16
                                       III.     DISCUSSION
                                  17
                                                A.     Lack of Jurisdiction Over California Labor Code Claims
                                  18
                                                The complaint alleges a violation of California Labor Code § 203 for USPS’
                                  19
                                       “failure to pay all of the wages owed at the time of [his] termination.” ECF 1 at 6. USPS
                                  20
                                       is an “independent establishment of the executive branch of the Government of the United
                                  21
                                       States,” and therefore “enjoys federal sovereign immunity absent a waiver.” Dolan v. U.S.
                                  22
                                       Postal Serv., 545 U.S. 481, 483-484 (2006). The party asserting a claim against the United
                                  23
                                       States has the burden of demonstrating an “unequivocal” waiver of sovereign immunity.
                                  24
                                       See U.S. v. Park Place Assocs., 563 F.3d 907, 924 (9th Cir. 2009) (internal citations
                                  25
                                       omitted). Here, Nguyen fails to demonstrate USPS’ waiver of sovereign immunity for
                                  26
                                       California Labor Code claims in the complaint or in his opposition. See ECF 1; see also
                                  27
                                       ECF 17. In the absence of waiver, USPS is entitled to sovereign immunity and this Court
                                  28
                                                                                       3
                                           Case 5:21-cv-02851-NC Document 20 Filed 08/17/21 Page 4 of 5




                                  1    does not have jurisdiction to hear this claim. Accordingly, the California Labor Code
                                  2    claims are dismissed with leave to amend for Nguyen to demonstrate USPS’ waiver of
                                  3    sovereign immunity.
                                  4           B.     Lack of Jurisdiction Over FLSA Claim
                                  5           The Tucker Act waives sovereign immunity over certain types of claims, including
                                  6    those regarding express or implied contracts with the United States. See 28 U.S.C. § 1346.
                                  7    However, the Tucker Act also specifies that only the United States Court of Federal
                                  8    Claims has jurisdiction over such claims where the damages exceed $10,000. See id.; see
                                  9    also U.S. v. Tacoma Oriental S.S. Co., 86 F.2d 363, 369 (9th Cir. 1936). In cases where
                                  10   the damages exceed $10,000, a federal court may retain jurisdiction if the plaintiff amends
                                  11   the complaint to waive damages in excess of $10,000. See Kotarski v. Cooper, 799 F.3d
                                       1342, 1354 n.3 (9th Cir. 1986), vacated on other grounds, 866 F.2d 311 (9th Cir. 1989).
Northern District of California




                                  12
 United States District Court




                                  13          Here, Dejoy asserts that Nguyen’s request for damages exceeds $10,000. ECF 19 at
                                  14   4. Upon reviewing the complaint, it is not clear that the damages request certainly exceeds
                                  15   $10,000, but because it is unclear, and Nguyen has not waived damages in excess of
                                  16   $10,000, the Court must dismiss the FLSA claim for lack of jurisdiction. Nguyen may
                                  17   amend the complaint to clarify the amount of damages he is requesting. If the damages
                                  18   exceed $10,000, and Nguyen wishes to continue litigating his claim in this Court, he may
                                  19   include a waiver of damages in excess of $10,000.
                                  20          C.     Failure to State a Claim for Violation of the FLSA
                                  21          The FLSA was passed by Congress to eliminate “labor conditions detrimental to the
                                  22   maintenance of the minimum standard of living necessary for health, efficiency, and
                                  23   general well-being of workers.” 29 U.S.C. § 202 et seq. The FLSA covers claims relating
                                  24   to unpaid wages, but it does not cover claims regarding payment for time not worked–
                                  25   including leaves, vacations, or holidays. 29 U.S.C. § 202 et seq. Here, it is unclear from
                                  26   the complaint whether Nguyen’s FLSA claim is based on USPS’ failure to pay out his
                                  27   leave or its failure to render his last paycheck. See ECF 1. Nguyen did not clarify this
                                  28   ambiguity in his opposition. See ECF 17. Accordingly, the Court dismisses the FLSA
                                                                                    4
                                             Case 5:21-cv-02851-NC Document 20 Filed 08/17/21 Page 5 of 5




                                  1    claim for failure to state a claim and grants Nguyen leave to amend the complaint to clarify
                                  2    the grounds for his claim and whether the FLSA applies.
                                  3    IV.     CONCLUSION
                                  4            For the foregoing reasons, the Court GRANTS Dejoy’s motion to dismiss the
                                  5    complaint. The Court also GRANTS Nguyen leave to amend the complaint to fix the
                                  6    deficiencies identified in this order. Nguyen may not add any new parties or claims
                                  7    without further leave of Court. Nguyen must file a first amended complaint or notify the
                                  8    Court that he does not wish to amend by September 17, 2021. If Nguyen does not act by
                                  9    September 16, the Court will dismiss the complaint.
                                  10
                                  11           IT IS SO ORDERED.
Northern District of California




                                  12
 United States District Court




                                  13   Dated: August 17, 2021                   _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                  14                                                  United States Magistrate Judge
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    5
